Citation Nr: 9926814	
Decision Date: 09/17/99    Archive Date: 09/28/99

DOCKET NO.  96-24 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.L. Puchnick, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to May 
1969, with a tour of duty in the Republic of Vietnam from 
April 1968 to April 1969.

This case is currently before the Board of Veterans' Appeals 
(BVA or Board) on appeal from a March 1996 rating decision by 
the Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Wichita, Kansas, which denied service 
connection for PTSD.  The veteran filed a timely appeal to 
that adverse determination.

In December 1997, the Board remanded the instant case for the 
issuance of a statement of the case (SOC) for the issue of 
entitlement to service connection for an acquired psychiatric 
disorder, other than PTSD.  The RO was also requested to 
issue a supplemental statement of the case (SSOC) for the 
issue of whether new and material evidence had been submitted 
to reopen a claim of entitlement to service connection for 
PTSD.  The requested development was performed by the RO in 
December 1998 and May 1998, respectively.  The claims file 
has been returned to the Board and is now ready for appellate 
review.


FINDINGS OF FACT

1.  The RO found that new and material evidence had not been 
submitted to reopen the veteran's claim of entitlement to 
service connection for PTSD in June 1995; the veteran did not 
initiate an appeal of that determination.

2.  The evidence received since the June 1995 rating decision 
bears directly and substantially upon the specific matter 
under consideration, is neither cumulative nor redundant, and 
which by itself and in connection with the previously-
assembled evidence of record is so significant that it must 
be considered to decide fairly the merits of the claim.

3.  The veteran did not engage in combat with the enemy 
during service.

4.  The veteran has a clear diagnosis of PTSD.

5.  The evidence is insufficient to corroborate that any 
asserted in-service stressor actually occurred.


CONCLUSIONS OF LAW

1.  The RO's June 1995 rating decision, which found that new 
and material evidence had not been submitted to reopen a 
claim of entitlement to service connection for PTSD, is 
final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 20.302, 20.1103 (1998).

2.  The evidence received since the RO's June 1995 rating 
decision is new and material evidence, and the veteran's 
claim is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 1991); 
38 C.F.R. § 3.156(a) (1998).

3.  PTSD was not incurred in or aggravated by the veteran's 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a final decision issued by an RO or by the Board 
may not thereafter be reopened and allowed, and a claim based 
on the same factual basis may not be considered.  38 U.S.C.A. 
§§ 7104, 7105(c) (West 1991); 38 C.F.R. §§ 20.302, 20.1103.  
The exception to this rule is 38 U.S.C.A. § 5108 (West 1991), 
which provides, in part, that "[i]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."  See 
Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).

"New and material evidence" means evidence not previously 
submitted to agency decisionmakers which bears "directly and 
substantially" upon the specific matter under consideration.  
38 C.F.R. § 3.156(a).  Such evidence must be neither 
cumulative nor redundant, and, by itself or in connection 
with evidence previously assembled, such evidence must be 
"so significant that it must be considered in order to 
fairly decide the merits of the claim."  See generally Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).

An April 1987 rating decision by the St. Louis, Missouri, RO 
initially denied service connection for post-traumatic stress 
disorder.  The veteran was notified of that determination and 
of his appellate rights by a letter dated April 1987.  An 
appeal was not filed.  Said rating decision was confirmed by 
the St. Louis RO in a June 1987 rating decision.  Again, no 
appeal was filed.  In May 1995 and June 1995, the St. Louis 
RO denied the veteran's requests to reopen his claim of 
entitlement to service connection for post-traumatic stress 
disorder, on the basis that no new and material evidence had 
been submitted.  Neither rating decision was appealed.  
Therefore, these decisions became final.  38 U.S.C.A. 
§ 7105(c); 38 C.F.R. §§ 20.302, 20.1103.  As such, the Board 
finds that the evidence that must be considered in 
determining whether new and material evidence has been 
submitted in this case is that evidence added to the record 
since the June 1995 RO rating decision.

Evidence of record at the time of the last final rating 
decision in June 1995 included the veteran's service medical 
records, which included a diagnosis of acute conversion 
reaction in October 1966.  The veteran was seen for a nervous 
condition in November 1968 and March 1969.  In April 1969, 
the veteran was afforded a separation examination, which was 
negative for a psychiatric disorder.  Also of record in June 
1995 was a statement of the veteran's claimed stressful 
events, submitted in April 1995.  These included:  discovery 
of a suicide in boot camp; seeing body bags stacked up 
against a wall; going on a "wheels watch" without cover, 
and then being fired upon; seeing rats while being on 
parameter watch, and being filled with fear; witnessing 
rocket and mortar fire from the Tiger Mountains; the death of 
his best friend, [redacted], when a "point man" 
stepped on a land mine; a racially-motivated fight between 
members of the motor pool and squadron; the launching of 90 
to 100 airplanes per month; failing to bring an adopted South 
Vietnamese child back to the United States after the war; the 
suffering of a severe heart attack by the veteran's mother 
while he was in Vietnam, and her death at the age of 47 
shortly after his discharge; feeling responsible for "the 
genocide of a whole country of human beings"; and the 
killing of a young Vietnamese girl in 1968.

Also of record at the time of the June 1995 rating decision 
were numerous diagnoses of PTSD.  These were given following 
VA hospitalization in December 1994, from December 1994 to 
February 1995, from March to April of 1995, and from March to 
June of 1995.  PTSD was also diagnosed following VA 
examination in March 1995, and as part of a master treatment 
plan for a VA PTSD treatment team, also dated in March 1995.

Evidence of record submitted since the June 1995 rating 
decision consists of a stressor statement received in 
December 1995, wherein the veteran listed as a new stressor 
the death of his friend "Captain [redacted]" between 
Thanksgiving and Christmas of 1968.  The veteran stated that 
he could not remember [redacted]'s first name, and that he did 
not see [redacted] after takeoff, as there was no location or 
recovery.

Additional evidence submitted since the June 1995 rating 
decision consists of a VA progress note dated in May 1996, 
which stated that the veteran attended individual 
psychotherapy sessions on a regular basis and was able to 
talk about Vietnam to some degree.  A May 1996 VA 
psychological summary from a member of the VA PTSD Clinical 
Team noted that the veteran was under care for PTSD, 
responsibly attended appointments, had endeavored to bring 
his moods under better control, was highly motivated to 
improve his life, had been able to relate his combat 
experiences to his current difficulties in life, and was 
working to minimize the effect trauma had on his life.  A May 
1996 statement from a VA staff psychologist basically 
reiterated the statements contained in the other two May 1996 
VA documents.

Subsequent to the June 1995 rating decision, the veteran was 
afforded a hearing at the RO in May 1996.  He testified as to 
the various stressors of record, to include rocket and mortar 
attacks, and the deaths of Captain [redacted] and [redacted].  
The veteran also testified that he was receiving disability 
benefits from the Social Security Administration (SSA) for 
PTSD and bipolar disorder.  The veteran also reported 
psychiatric treatment in 1972 at the Charity Hospital in New 
Orleans, Louisiana, and in 1979 at the Arcadia Mental Health 
Hospital in Lafayette, Louisiana.

Subsequent to the veteran's personal hearing, the RO 
contacted the Commandant of the United States Marine Corps in 
September 1996 for verification of the veteran's reported 
stressors, i.e., receiving rocket, mortar, and sniper fire at 
Chu Lai, heavier during April to June 1968, October to 
November of 1968, and December 1968 to January 1969.  The 
Marine Corps was also asked to verify that a Marine Corps 
pilot known as "Captain [redacted]" was killed in action or 
missing in action about November or December of 1968.  
Service personnel records and copies of the veteran's 
December 1995 stressor statement and May 1996 hearing 
transcript were enclosed.

By a statement dated in October 1996 and received the 
following month, the State of Louisiana Department of Health 
and Hospitals stated that records from Arcadia Mental Health 
Center in Lafayette, Louisiana, were no longer available, 
although the veteran had received treatment at that facility.

In an October 1996 statement, the Personnel Management 
Support Branch of the Department of the Navy, Headquarters 
United States Marine Corps, reported that it could not verify 
either the rocket attacks or death of a "Captain [redacted]."  

By a statement dated in December 1996, the Louisiana Health 
Care Authority, University Medical Center, Lafayette, 
Louisiana, stated that all medical records dated from 1981 
and earlier had been destroyed.

In July 1997, records were received from the Social Security 
Administration, pursuant to a September 1996 request by the 
RO.  Pertinent among these was a psychiatric evaluation from 
the Missouri Department of Corrections and Human Resources, 
dated in June 1992.  The diagnoses included PTSD, by history.  
No stressors from the veteran's service in Vietnam were 
reported during said evaluation.

In May 1998, a VA Form 119, Report of Contact, stated that 
the Vietnam Memorial Wall Internet Site was checked in an 
attempt to confirm the report by the veteran of the death of 
a "Captain [redacted]."  The check included various spellings, 
such as "[redacted]," "[redacted]," "[redacted]," "[redacted]," 
and "[redacted]," all of which were unsuccessful.

Overall, this evidence is new to the record since the June 
1995 rating decision, and, in view of the less stringent 
standard for materiality set forth in Hodge v. West, the 
Board concludes that this new evidence bears directly and 
substantially on the question of whether the veteran incurred 
PTSD as a result of service.  It follows that this evidence 
provides a basis for reopening the veteran's claim for 
service connection for PTSD.

Having reopened the veteran's claim for service connection 
for PTSD, the next step following the reopening of the 
veteran's claim is consideration of the claim on a de novo 
basis.  In Elkins v. West, 12 Vet. App. 209, 218-19 (1999), 
the United States Court of Appeals for Veterans Claims 
(Court) held that once a claim for service connection has 
been reopened upon the presentation of new and material 
evidence, VA must determine whether, based upon all of the 
evidence of record, the claim is well grounded pursuant to 38 
U.S.C.A. § 5107(a).  Only after a determination that the 
claim is well grounded may VA proceed to evaluate the merits 
of the claim, provided that VA's duty to assist the veteran 
with the development of facts pertinent to his claim under 38 
U.S.C.A. § 5107(a) has been fulfilled.  Id.; see also Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994).  

The Board would point out that a remand for application of 38 
C.F.R. § 3.156(a) and Hodge by the RO is unnecessary because 
the failure to apply this regulation under such circumstances 
would not be prejudicial to the claimant.  Winters v. West, 
12 Vet. App. 203, 207 (1999).  See 38 U.S.C.A. § 7261(b) 
(West 1991) (the Court shall take due account of prejudicial 
error); see also Edenfield v. Brown, 8 Vet. App. 384, 390-91 
(1995); Bernard v. Brown, 4 Vet. App. 384, 394 (1993); cf. 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

In this case, the Board finds that the veteran's claim for 
service connection for PTSD is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  See Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  That is, the Board finds that the veteran has 
presented a claim which is not inherently implausible, when 
his contentions and the evidence of record are viewed in the 
light most favorable to his claim.  The Board is also 
satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required to comply with the VA's duty to assist with the 
development of facts pertinent to his claim, as mandated by 
38 U.S.C.A. § 5107(a).

In order to establish service connection for a particular 
disorder, the evidence of record must demonstrate that a 
disease or injury resulting in a current disability was 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  With regard to PTSD, 
however, VA regulations contemplate that symptoms 
attributable to PTSD are often not manifested in service.  
Accordingly, service connection for PTSD requires current 
medical evidence establishing a clear diagnosis of the 
condition, presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor; credible supporting evidence that the claimed in-
service stressor actually occurred; and a link, established 
by medical evidence, between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f); Cohen v. 
Brown, 10 Vet. App. 128, 138 (1997).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Zarycki v. Brown, 6 Vet. App. 91, 97-98 
(1993).  If it is determined through military citations or 
other supportive evidence that a veteran engaged in combat 
with the enemy, and the claimed stressors are related to 
combat, the veteran's lay testimony regarding the reported 
stressors must be established as conclusive evidence as to 
their actual occurrence, and no further development or 
corroborative evidence will be necessary, provided that the 
veteran's testimony is found to be satisfactory.  Such 
testimony must be credible and "consistent with the 
circumstances, conditions, or hardships of such service."  
38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f).  
However, if it is determined that the veteran did not engage 
in combat with the enemy or the claimed stressor is unrelated 
to combat, the veteran's lay testimony alone is insufficient 
to establish the occurrence of the alleged stressor.  In such 
cases, the record must include some corroborative evidence 
that substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the alleged stressor.  
Such corroborating evidence cannot consist solely of after-
the-fact medical nexus evidence.  See Moreau v. Brown, 9 Vet. 
App. 389, 396 (1996).

In this case, the veteran's service medical records show 
treatment for a nervous condition, as well as a diagnosis of 
acute conversion reaction.  The earliest VA treatment record 
containing a diagnosis of PTSD is from December 1994, while 
history of PTSD was diagnosed by a private facility in June 
1992.  The diagnosis of PTSD is also reported in February and 
March of 1995.  

Although the veteran has been diagnosed with PTSD subsequent 
to service, there must also be corroborating evidence that a 
claimed in-service stressor actually occurred unless the 
veteran engaged in combat with the enemy.  Medical nexus 
evidence, such as the above-cited diagnoses, is insufficient 
in and of itself to predicate the grant of service connection 
for PTSD.  See Moreau, 9 Vet. App. at 396.  Thus, the 
question becomes whether the veteran either engaged in combat 
with the enemy during service or experienced a verifiable in-
service stressor.

With regard to the question of whether the veteran served in 
combat with the enemy, the Board has considered the veteran's 
military commendations.  He was awarded the National Defense 
Service Medal, the Vietnam Service Medal, the Vietnam 
Campaign Medal, and the Good Conduct Medal.  His military 
occupational specialty (MOS) during his tour of duty in 
Vietnam was as an aircraft jet engine mechanic.  His service 
personnel records show that he was involved in 
"counterinsurgency operations."  There is no evidence of 
any wounds associated with combat.  Nor is there any 
indication that the service department awarded the veteran 
any combat-related citations, such as the Purple Heart Medal 
or the Combat Infantryman Badge.  

In the absence of appropriate military citations or other 
evidence sufficient to establish that the veteran engaged in 
combat with the enemy, the Board has also considered the 
veteran's testimony of in-service stressors during his May 
1996 hearing.

As previously stated, the RO contacted the Commandant of the 
United States Marine Corps in September 1996 in an effort to 
verify the veteran's claimed stressors.  

Overall, the Board is satisfied that the RO has made all 
necessary efforts to assist the veteran by attempting to 
verify his claimed stressors.  Significantly, the veteran has 
not provided any further detailed information regarding his 
claimed stressors.  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991) (if a veteran wishes help in developing a claim, 
he cannot passively wait for it in those circumstances where 
he may or should have information that is essential in 
obtaining putative evidence).  Such additional information is 
essential where the service department has been unable to 
support the veteran's statements and informed VA that more 
details are needed for additional research.  

Further, the Board finds that the facts in this case are 
distinguishable from the facts in Suozzi v. Brown, 10 Vet. 
App. 307, 310-11 (1997), cited in a May 1999 brief by the 
appellant's representative.  In Suozzi, the Court accepted as 
new and material evidence to corroborate that claimed in-
service stressors actually occurred radio logs of transcripts 
describing an attack on the veteran's company in Vietnam.  
The Court emphasized that corroboration should not be defined 
too narrowly to require corroboration of every detail of a 
veteran's personal participation in an event.  In the present 
case, however, there is no independent evidence to 
corroborate the veteran's testimony concerning the claimed 
stressful events more broadly, even at the unit level, and 
the veteran has provided insufficient information to 
facilitate unit records research.

In this case, the veteran has not been shown to have engaged 
in combat with the enemy during service.  Despite a clear 
diagnosis of PTSD, the record does not provide independent 
evidence to corroborate that any claimed in-service stressor 
actually occurred.  Under 38 C.F.R. § 3.304(f), service 
connection for PTSD is warranted only in cases where a 
diagnosis of PTSD is based upon a verifiable in-service 
stressor.  

In summation, the diagnoses of post-traumatic stress disorder 
are based on unverified information provided by the veteran.  
As such, without a confirmed in-service stressor, the 
diagnoses are not valid for compensation purposes.  Because 
the diagnoses were based upon an unverified factual premise, 
they have no probative value.  Reonal v. Brown, 5 Vet. App. 
458, 461 (1993).  There is no competent evidence of a 
verifiable stressor that would serve as a basis for a 
diagnosis of post-traumatic stress disorder that is related 
to military service.  

For these reasons, the Board finds that the veteran is not 
shown to have PTSD as a result of his active service during 
the Vietnam War.  Hence, service connection for PTSD is not 
warranted.  38 U.S.C.A. §§ 1110, 1154(b); 38 C.F.R. §§ 3.303, 
3.304(f).  As such, the Board finds that the preponderance of 
the evidence is against the veteran's claim for service 
connection for PTSD.  Since the preponderance of the evidence 
is against the veteran's claim, this doctrine of reasonable 
doubt is not for application.  See 38 U.S.C.A. § 5107(b); 
Gilbert, 1 Vet. App. at 55.  


ORDER

New and material evidence has been submitted in regard to the 
veteran's previously-denied claim for service connection for 
PTSD, and that claim is reopened.  Entitlement to service 
connection for PTSD is denied.





		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

